COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Scott Lindberg v. Scott Callahan

Appellate case number:     01-19-00559-CV

Trial court case number: 19-DCV-262220

Trial court:               458th District Court of Fort Bend County

       Appellant is appealing an order signed July 19, 2019, sealing a document and its attachment
under Rule 76a. See TEX. R. CIV. P. 76a(9). The sealed order and attachment were filed in this
Court in a sealed supplemental clerk’s record.
        Appellee has filed a motion to seal the clerk’s record, briefs, and other documents in this
Court’s file. Appellee states that this motion is opposed by appellant. Appellee contends that
sealing these records and briefs “will preserve the parties’ right to privacy and confidentiality.”
        No documents other than those in the sealed supplemental clerk’s record were sealed by
the trial court pursuant to Rule 76a. There are competing public policy interests implicit in the
procedural requirements of Texas Rule of Civil Procedure 76a, and to permit full consideration of
these interests, the Court orders the following:
        We abate this appeal and remand to the trial court the question of whether any portion of
the record should be sealed, and if so, the trial court shall see that a supplemental clerk’s record is
filed within 30 days, containing an order under Rule 76a. See TEX. R. CIV. P. 76a(b); Griffin v.
Birkman, No. 03-06-00412-CV, 2006 WL 6041819, at * (Tex. App.—Austin Nov. 16, 2006, no
pet.) (mem. op.) (abating and remanding to the trial court request to seal portions of the trial and
appellate record).
       Concerning appellee’s request to seal briefs and other documents in this Court’s file, the
Court directs appellant to file a response within 10 days of the date of this order.
       It is so ORDERED.

Judge’s signature: __/s/_Justice Richard Hightower_________________
                    Acting individually  Acting for the Court


Date: __October 29, 2019____